



 
Valley Commerce Bancorp
Long Term Restricted Share Award Agreement
 
This Long Term Restricted Share Award Agreement (this “Agreement”), dated as of
____________ (the “Grant Date”), is entered into by and between Valley Commerce
Bancorp, a California corporation (the “Company”), and _____________, an
individual (“Grantee”).
 
Background
 
WHEREAS, the Company has sold $7,700,000 (the “TARP Funds”) of its preferred
shares to the U.S. Department of the Treasury (the “Treasury”) through the
Capital Purchase Program under the Troubled Asset Relief Program (the “TARP”)
established under the Emergency Economic Stabilization Act of 2008 (the “EESA”)
and later amended under the American Recovery and Reinvestment Act of 2009 (the
“ARRA”);
 
WHEREAS, companies participating in TARP must comply with executive compensation
and corporate governance standards under TARP as set forth under Section 7001 of
ARRA and an interim final rule published in the Federal Register by the Treasury
on June 15, 2009 (together and with any additional regulations, guidance or
requirements issued by the Treasury under the EESA or the ARRA collectively
shall be referred to as the, “TARP Regulations”);
 
WHEREAS, the Committee has determined that Grantee be granted Restricted Stock
under the Valley Commerce Bancorp’s 2007 Equity Incentive Plan (the “Plan”);
 
WHEREAS, the Grantee is a covered employee as defined under the TARP
Regulations; and
 
WHEREAS, the value of the Restricted Stock is not greater than one third
(1/3) of the Grantee’s total annual compensation, as determined pursuant to the
TARP Regulations.
 
Agreement
 
NOW THEREFORE, the parties to this Agreement, intending to be legally bound,
agree as follows:
 
1.           Terms of Plan.  All capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings ascribed thereto in the
Plan.  Grantee confirms and acknowledges that Grantee has received and reviewed
a copy of the Plan.  Grantee and the Company agree that the terms and conditions
of the Plan are incorporated in this Agreement by this reference.
 
2.           Grant of Shares.  Subject to the terms and conditions of this
Agreement and of the Plan, including without limitation the vesting provisions
set forth in Section 3, the Company hereby grants to Grantee ___________
(______) shares of the Company’s common stock (the “Shares”) under the Plan,
which number of Shares shall be subject to adjustment pursuant to Section
9.  The Shares are subject to vesting and transfer restrictions as described in
this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
3.           Vesting of Shares.
 
3.1.           The Shares shall vest on the second annual anniversary of the
Grant Date, subject to Grantee’s Continuous Service with the Company.  If
Grantee’s Continuous Services terminates prior to the second annual anniversary
of the Grant Date on account of Grantee’s death or disability (as defined in
Section 22(e)(3) of the Internal Revenue Code), then the Shares shall vest as of
the date of termination.
 
3.2.           Upon the termination of Grantee’s Continuous Service with the
Company, all of the unvested Shares outstanding immediately prior to such
termination shall be forfeited by Grantee, ownership of all such unvested Shares
shall transfer back to the Company and Grantee shall have no further rights with
respect to any of such unvested Shares.
 
4.           Transfer Restrictions on Shares.
 
4.1.           The Shares may not be transferred until the later of (a) the date
of vesting of such Shares as determined in accordance with Section 3, and
(b) the Repayment Date (as defined below), determined in accordance with the
TARP Regulations, pursuant to which:
 
(i) Shares with respect to 25% of the Shares become transferable on the date as
of which 25% of the TARP Funds have been repaid to Treasury;
 
(ii) Shares with respect to an additional 25% of the Shares shall become
transferrable on the date as of which 50% of the TARP Funds have been repaid to
Treasury;
 
(iii) Shares with respect to an additional 25% of the Shares shall become
transferrable on the date as of which 75% of the TARP Funds have been repaid to
Treasury; and
 
(iv) Shares with respect to the remaining Shares shall become transferrable on
the date as of which 100% of the TARP Funds have been repaid to Treasury.
 
4.2.           Vested Shares shall become transferrable on a Repayment Date
regardless of whether Grantee’s Continue Service continues as of that
date.  Grantee shall be entitled to keep any Shares vested at the time of the
termination of Grantee’s Continuous Service, provided that such Shares shall
continue to be non-transferrable until the date specified in Section 4.1.
 
4.3.           Any Shares which vest hereunder but which otherwise remain
non-transferable at the time of the Grantee’s death may be transferred pursuant
to the provisions of the Grantee’s will or the laws of inheritance or to the
Grantee’s designated beneficiary or beneficiaries of this Grant.
 


 

 
 

--------------------------------------------------------------------------------

 



 


 
5.           Restrictions Period.  The period of time between the Grant Date and
the date Shares become transferable is referred to herein as the “Restriction
Period.”  In the event that any attempt is made to transfer, pledge, assign,
encumber, attach, levy on, or otherwise alienate, hypothecate or dispose of any
Shares prior to the end of the Restriction Period applicable to them, whether
voluntary, involuntary, or otherwise, or whether by any action or inaction of
the Grantee or by operation of law, such shares of stock shall be forfeited and
surrendered to the Company without any payment or other consideration to the
Participant.
 
6.           Legend.  All certificates representing any issued Shares which are
not vested and transferrable shall have endorsed thereon the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BETWEEN
THE CORPORATION AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THIS CORPORATION.
 
7.           Retention of Certificate.  Any certificate or certificates
evidencing any of the Shares shall be deposited with the Secretary of the
Company until vested and transferrable.  The Shares may be held in a restricted
book entry account in the name of Grantee.  Any such certificates or such book
entry shares are to be held by the Company until such time as such Shares are
vested and transferable, after which the Company shall release certificate(s)
representing such vested Shares to Grantee.
 
8.           Shareholder Rights.  During the Restriction Period, Grantee shall
have all the rights of a shareholder with respect to unvested Shares except for
the right to transfer the Shares (as set forth in Section 5).  Accordingly,
Grantee shall have the right to vote the Shares and receive any dividends
payable with respect to Shares, whether vested or unvested, provided however,
that any shares of the Company’s common stock paid as dividends on the Shares
shall be subject to the restrictions on transfer as the underlying Shares.
 
9.           Changes in Capitalization.  In the event that as a result of
(a) any stock dividend, stock split or other change in the outstanding shares of
Common Stock, or (b) any merger or sale of all or substantially all of the
assets or other acquisition of the Company, and by virtue of any such change
Grantee shall in his/her capacity as owner of unvested Shares (the “Prior
Stock”) be entitled to new or additional or different shares or securities, such
new or additional or, different shares or securities shall thereupon be
considered to be unvested Stock and shall be subject to all of the conditions
and restrictions which were applicable to the Prior Stock pursuant to this
Agreement.
 


 


 

 
 

--------------------------------------------------------------------------------

 



 


 
10.           Taxes.
 
10.1.           Grantee shall be liable for any and all taxes, including
withholding taxes, arising out of the grant, issuance or vesting of
Shares.  Grantee may elect to satisfy such withholding tax obligation by having
the Company retain Shares, if applicable, having a fair market value equal to
the Company’s minimum withholding obligation.
 
10.2.           Grantee shall be responsible for filing with the Internal
Revenue Service an appropriate written notice of election pursuant to Section
83(b) of the Internal Revenue Code of 1986, as amended, if Grantee wishes to
make such an election.  Grantee shall notify the Company in writing if Grantee
files such an election (a form of which is attached hereto) within 30 days of
the date of this Agreement.  The Company intends, in the event it does not
receive from Grantee evidence of such filing, report as compensation income to
Grantee any amount which would otherwise be taxable to Grantee in the absence of
such an election. GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
GRANTEE’S BEHALF.
 
11.           Fractional Shares.  The Company shall not be required to deliver
any fractional Shares that may vest pursuant to this Agreement.  In lieu of any
delivery of any such fractional Share, the Company shall, at such time as such
fractional Share would otherwise be deliverable, pay to Grantee an amount in
cash (rounded to the nearest whole cent) equal to product of (x) the closing
price of a share of Common Stock on the trading day immediately prior to such
date multiplied by (y) the fraction of a Share to which Grantee would otherwise
be entitled.
 
12.           TARP Regulations. This Agreement is intended to comply with the
TARP Regulations. Notwithstanding anything in this Agreement to the contrary,
this Agreement and all payments, grants, awards or other forms of compensation
provided for in this Agreement (collectively, the “Payments”) shall be subject
to all applicable laws, regulations, restrictions, or governmental guidance that
become applicable in connection with the Company’s participation in TARP under
the EESA and the ARRA, or any similar program of the United States government,
any of its states, or any of their respective political subdivisions,
departments, agencies or instrumentalities, and the Company reserves the right
to modify this Agreement as necessary to conform to any restrictions imposed
under those laws, regulations, restrictions, or governmental guidance, including
the TARP Regulations.  Furthermore, as a condition of the Grantee’s receiving
this Award, the Grantee agrees to any modifications as the Company may deem
necessary or appropriate to comply with the TARP Regulations that may be imposed
by the Company on any compensation and/or benefit plans, programs, agreements or
other arrangements by and between the Company and the Grantee or in which the
Grantee participates, and agrees to sign such waivers, acknowledgments or
amendments as may be requested by the Company from time to time.
 

 
 

--------------------------------------------------------------------------------

 



 
13.           Miscellaneous.
 
13.1.           Transfers in Violation of Restrictions.  The Company shall not
be required (i) to transfer on its books any Shares which shall have been sold
or transferred in violation of any of the provisions set forth in this
Agreement, or (ii) to treat as owner of such shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such shares
shall have been so transferred.
 
13.2.           Further Assurances.  The parties agree to execute such further
instruments and to take such action as may reasonably be necessary to carry out
the intent of this Agreement.
 
13.3.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon delivery to Grantee
at Grantee’s address then on file with the Company.
 
13.4.           No Employment Guarantee.  Neither the Plan nor this Agreement
nor any provisions under either shall be construed so as to grant Grantee any
right to remain in the employ of the Company.
 
13.5.           Entire Agreement.  This Agreement, including the Plan,
constitute the entire agreement of the parties with respect to the subject
matter hereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
Valley Commerce Bancorp
 
 
By:  _________________________________________                                               
 
Name:
 _______________________________________                                                               
 
Its: 
 _________________________________________                                                                
Grantee
 
 
_____________________________________________________________________
                                                        (sign above this line)
 
 
Name:   _______________________________________________________________
                                                              (please print)
 



 
 
 
 